El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En esta moción de reconsideración, el peticionario fia le-vantado distintas cuestiones que resolvimos en nuestra opi-nión principal y que no bailamos fueran presentadas al juez de la corte de distrito en las varias súplicas para la *256reconsideración que le fné solicitada. El artículo 140 del Código de Enjuiciamiento Civil no fué invocado por el peti-cionario en ninguna de sus súplicas al juez de distrito.
Tampoco hallamos que se llamara la atención del juez por haberse dejado de notificar al peticionario algunas de las órdenes o sentencias dictadas en su contra. En la corte inferior el peticionario descansaba principalmente en su creencia de que la orden de- archivo de la demanda original relevaba al peticionario de la necesidad de continuar el procedimiento.
La Corte de Distrito de Humacao dijo:
“En este caso que es una acción sobre tercería de bienes mue-bles, se dictó una orden en 21 de noviembre de 1924, ordenando el archivo por abandono por falta - de instancia, resolución que fué no-tificada en la propia fecha al abogado del tercerista Sr. Celestino Benitez.
“El 6 de mayo'de 1926, o sea un año cinco meses y quince días después, Avelino Márquez Díaz, alegando que no habiéndose de-vuelto por el tercerista la propiedad embargada, a pesar del tiempo transcurrido, procedía se dictase sentencia contra el demandante y sus fiadores por el valor de tal propiedad, con más los intereses a razón del 6%, desde el 30 de agosto de 1922, a cuya solicitud recayó resolución en 12 de mayo de 1926, de acuerdo con lo solicitado y fun-dada en las Secciones 14 y 15 de la Ley sobre Tercería, aprobada en 14 de marzo de 1907.”
El peticionario se queja de qué no se le notificara la resolución de 21 de noviembre de 1924, pero según nuestra opinión original (ante p. 6), es enteramente claro que tai resolución fué comunicada al abogado de récord, y la reso-lución de esa fecha demuestra que la moción fué debida-mente señalada para vista, siendo de presumirse que se notificó debidamente tal vista a los abogados.
El peticionario dice .que la verdadera sentencia en este caso fué la dictada en noviembre de 1924. Si esto es así, entonces es claro que el peticionario tenía conocimiento de dicha resolución, y que no tiene derecho a quejarse. Te-*257níamos la idea de que la Resolución de mayo 6 de 1926 era la sentencia final, y si estamos en lo cierto al suponer esto, nuestra presunción era favorable al peticionario, puesto que entonces, el tiempo que él dejó transcurrir sin dar paso al-guno parecería más corto.
De todos modos, estamos convencidos de que el peticio-nario, o lo que es lo mismo-, su abogado o abogados-; dejaron de continuar el caso de tercería, y debe declararse sin llegar la moción de reconsideración.